USCA4 Appeal: 22-1986      Doc: 9        Filed: 12/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1986


        ANTHONY G. BRYANT,

                            Plaintiff - Appellant,

                     v.

        ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS;
        HOMELAND SECURITY, ICE; INTERNAL REVENUE SERVICE;
        EXECUTIVE OFFICE FOR UNITED STATES ATTORNEY,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Joseph Dawson, III, District Judge. (2:22-cv-00605-JD-MGB)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Anthony G. Bryant, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1986      Doc: 9         Filed: 12/22/2022      Pg: 2 of 2




        PER CURIAM:

               Anthony G. Bryant appeals the district court’s order denying his motion to proceed

        in forma pauperis and requiring him to pay the full filing fee to proceed with his civil

        action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

        certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

        v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). An order denying a motion

        to proceed in forma pauperis is an appealable interlocutory order. Roberts v. U.S. Dist. Ct.,

        339 U.S. 844, 845 (1950) (per curiam). We have reviewed the record and find no reversible

        error. Accordingly, we affirm the district court’s order. Bryant v. Admin. Off. of the U.S.

        Cts., No. 2:22-cv-00605-JD-MGB (D.S.C. Sept. 1, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2